EXHIBIT 10.30












The CORPORATEplan for Retirement SM 
EXECUTIVE PLAN






Adoption Agreement








IMPORTANT NOTE


This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity. An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states. An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is "unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees" under the Employee
Retirement Income Security Act with respect to the Employer's particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document. This document does not constitute legal or tax advice or opinions
and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer. This document must be reviewed by the Employer's attorney prior to
adoption.




















Plan Number: 443 17         ECM NQ 2007 AA
(07/2007)        10/8/2018
© 2007 Fidelity Management & Research Company



--------------------------------------------------------------------------------






ADOPTION AGREEMENT ARTICLE 1






1.1
PLAN INFORMATION



(a)
Name of Plan:



This is the EchoStar Non-Qualified Plan (the "Plan").




1.2
CONTRIBUTIONS ON BEHALF OF EMPLOYEES





(a)
Deferral Contributions (Complete all that apply):



(1)
þ        Deferral Contributions. Subject to any minimum or maximum deferral
amount provided below, the Employer shall make a Deferral Contribution in
accordance with, and subject to, Section 4.01 on behalf of each Participant who
has an executed salary reduction agreement in effect with the Employer for the
applicable calendar year (or portion of the applicable calendar year).



Deferral Contributions
Type of Compensation
Dollar Amount
% Amount
Min
Max
Min
Max
Compensation
 
 
0
100





(Note: With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)


(2)
þ    Deferral Contributions with respect to Bonus Compensation only. The
Employer requires Participants to enter into a special salary reduction
agreement to make Deferral Contributions with respect to one or more Bonuses,
subject to minimum and maximum deferral limitations, as provided in the table
below.







Deferral Contributions
Type of Bonus
Treated As
Dollar Amount
% Amount
Performance Based
Non- Performance Based


Min


Max


Min


Max
Bonus Compensation
 
Yes
 
 
0
100



(Note: With respect to each type of Bonus, list the minimum and maximum dollar
amounts or percentages as whole dollar amounts or whole number percentages. In
the event a bonus identified as a Performance-based Bonus above does not
constitute a Performance-based




Plan Number: 443 17         ECM NQ 2007 AA
(07/2007)        10/8/2018
© 2007 Fidelity Management & Research Company



--------------------------------------------------------------------------------




Bonus with respect to any Participant, such Bonus will be treated as a
Non-Performance­ based Bonus with respect to such Participant.)




(b)
Matching Contributions (Choose (1) or (2) below, and (3) below, as applicable):



(1)
þ    The Employer shall make a Matching Contribution on behalf of each Employee
Participant in an amount described below:



(A)
¨    __% of the Employee Participant's Deferral Contributions for the calendar
year.



(B)
þ    The amount, if any, declared by the Employer in writing, which writing is
hereby incorporated herein.



(C)
¨    Other:         





(2)
¨    Matching Contribution Offset. For each Employee Participant who has made
elective contributions (as defined in 26 CFR section l.401(k)-6 (“QP
Deferrals”)) of the maximum permitted under Code section 402(g), or the maximum
permitted under the terms of the __________________________

Plan (the “QP”), to the QP, the Employer shall make a Matching Contribution

in an amount equal to (A) minus (B) below:



(A)
The matching contributions (as defined in 26 CFR section l.401(m)-l(a)(2) (“QP
Match”)) that the Employee Participant would have received under the QP on the
sum of the Deferral Contributions and the Participant's QP Deferrals, determined
as though—



∙
no limits otherwise imposed by the tax law applied to such QP match; and

∙
the Employee Participant's Deferral Contributions had been made to the QP.



(B)
The QP Match actually made to such Employee Participant under the QP for the
applicable calendar year.



Provided, however, that the Matching Contributions made on behalf of any
Employee Participant pursuant to this Section 1.0S(b)(2) shall be limited as
provided in Section 4.02 hereof.


(3)
¨    Matching Contribution Limits (Check the appropriate box (es)):



Plan Number: 44317        ECM NQ 2007 AA
(07/2007)        10/8/2018
Page 3
© 2007 Fidelity Management & Research Company



--------------------------------------------------------------------------------



(A)
¨    Deferral Contributions in excess of _% of the Employee Participant’s
Compensation for the calendar year shall not be considered for Matching
Contributions.

(B)
¨    Matching Contributions for each Employee Participant for each calendar year
shall be limited to $__



(c)
Employer Contributions



(1)
¨    Fixed Employer Contributions. The Employer shall make an Employer
Contribution on behalf of each Employee Participant in an amount determined as
described below:



        






        


(2)
þ    Discretionary Employer Contributions. The Employer may make Employer
Contributions to the accounts of Employee Participants in any amount (which
amount may be zero), as determined by the Employer in its sole discretion from
time to time in a writing, which is hereby incorporated herein.





Plan Number: 44317        ECM NQ 2007 AA
(07/2007)        10/8/2018
Page 4
© 2007 Fidelity Management & Research Company



--------------------------------------------------------------------------------




AMENDMENT EXECUTION PAGE
(Fidelity's Copy)






Plan Name:    EchoStar Non-Qualified Plan (the "Plan")     


Employer:    EchoStar Corporation     


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:




Section Amended
Effective Date
l .05(a)
11/1/2018
 
 
 
 





IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    EchoStar Corporation


By:    Michelle Pearre    


Title:    Senior Vice President. Human Resources


Date:    10/8/2018




Plan Number: 44317        ECM NQ 2007 AA
(07/2007)        10/8/2018
Page 5
© 2007 Fidelity Management & Research Company



--------------------------------------------------------------------------------




AMENDMENT EXECUTION PAGE
(Employer's Copy)






Plan Name:    EchoStar Non-Qualified Plan (the "Plan")     


Employer:    EchoStar Corporation     


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)




Section Amended
Effective Date
l.05(a)
11/1/2018
 
 
 
 
 
 





IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    EchoStar Corporation


By:    Michelle Pearre    


Title:    Senior Vice President. Human Resources


Date:    10/8/2018




Plan Number: 44317        ECM NQ 2007 AA
(07/2007)        10/8/2018
Page 6
© 2007 Fidelity Management & Research Company

